        Entered on Docket April 30, 2019

                                                         Below is the Order of the Court.



                                                        _____________________
                                                        Mary Jo Heston
                                                        U.S. Bankruptcy Judge
                                                        (Dated as of Entered on Docket date above)




     ________________________________________________________________




                       IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON AT TACOMA

10
       In re:                                      Case No.: 17-44448-MJH
11
       LYNNE MICHELLE GADBOW,                      STRICT COMPLIANCE ORDER ON
12                                                 TRUSTEE’S MOTION TO DISMISS
                                                   CHAPTER 13 CASE
13                                       Debtor.

14

15                                              mm
16
                THIS MATTER having been set for hearing before the above Court upon the Trustee’s
17
      Motion to Dismiss, the Chapter 13 Standing Trustee, Michael G. Malaier, by and through his
18
      attorney, Matthew J.P. Johnson, and Debtor, by and through his/her attorney, Ellen Brown,
19
      having come to an agreement, the Court being fully advised in the premises, IT IS HEREBY
20

      ORDERED:
21

22        l. Debtor will resume full plan payments beginning with the May 2019 payment, and she

23              will make each additional payment that becomes due in the six months following entry

24              of this Order.

25                                                                                     Michael G. Malaier
       STRICT COMPLIANCE ORDER ON TRUSTEE’S                                   Chapter '3 Standing Tmtee
       MOTION TO DISMISS CHAPTER 13 CASE - I                                       2122 Commerce Street
                                                                                     Tacoma, WA 98402
                                                                                          (253) 572-6600
       2. If Debtor fails to comply with the terms of this Order, the Trustee will mail to the Debtor

           and to the Debtor’s attorney a notice of failure to comply, identifying the default under

           the terms of this order. Should the Debtor fail to remedy the default identiﬁed in the

           notice within ﬁfteen (15) days of the mailing date of such notice, the Trustee may

           submit an ex parte order of dismissal to the Court and the Court may dismiss this case

           without further notice or heating.

       3.. The Trustee is required to send notice of default to the Debtor, as noted above, no more

           than one time. Upon the second default under the terms of this order, the Trustee may

           submit an ex pan‘e order of dismissal to the Court and the Court may dismiss this case
10
           without further notice or hearing;
ll


12     4.. This Strict Compliance order resolves the Trustee’s Motion to Dismiss originally set for

13         hearing on April 25, 2019.

14


15                                          ”End of Orderﬂ/

16
     Presented by/Stipulated to:                    Stipulated to/Notice of Presentment waived by:


         W???
17


18


19
     Matthew LP. Johnson, WSBA# 40476 for           Ellen Brown, WSBA #27992
     Michael G. Malaier, Chapter 13 Trustee         Attorney for Debtor
20


21


22


23

24

25                 .                                                               Michael G. Malaier
     STRICT COMPLIANCE ORDER ON TRUSTEE’S                                 Challis!” '3 Standing TWStee
     MOTION TO DISMISS CHAPTER 13 CASE - 2                                      2122
                                                                                2122  Commerce
                                                                                      Commerce
                                                                                   Tacoma,       3mm
                                                                                                 Street
                                                                                           WA 98402
                                                                                 Tacoma, WA 98402
                                                                                     (253) 572-6600
